[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL MEMORANDUM OF LAW ON PLAINTIFF'S MOTION TO STRIKE CUTPA CLAIM
On May 2, 1991 the Court issued a Memorandum of Decision on the Plaintiff's Motion to Strike Defendants' Revised Counterclaim. Thereafter, by a Motion for Articulation the Plaintiff requested clarification of a portion of the opinion. A review for that purpose makes it clear that both parties fully briefed and argued the issue of whether the factual allegations contained in the Second Count of Defendant Gager's Counterclaim are sufficient to support a CUTPA claim. (See Plaintiff's Brief pages 8-11, Defendant Gager's Brief pages 15-21).
The Court considering the arguments thus advanced and applying the standards of cases such as Daddona V. Liberty Mobile Home Sales, Inc., 209 Conn. 243, 254 (1988) has concluded that Defendant Gager has alleged facts which if proven are sufficient to state a CUTPA claim.
LEUBA, J.